COURT OF APPEALS
                          EIGHTH DISTRICT OF TEXAS
                               EL PASO, TEXAS
                                      §
  ROSA SERRANO,                                   No. 08-17-00190-CR
                                      §
               Appellant,                           Appeal from the
                                      §
  v.                                               243rd District Court
                                      §
  THE STATE OF TEXAS,                           of El Paso County, Texas
                                      §
               State.                             (TC# 20170D00317)
                                      §

                                             ORDER

       The record before us does not contain the trial court’s certification of the defendant’s

right of appeal. TEX.R.APP.P. 25.2(a)(2), (d). The trial court is ordered to prepare and file with

the trial court clerk within twenty days from the date of this order a certification of the

defendant’s right of appeal as required by TEX.R.APP.P. 25.2(a)(2) and 25.2(d). The trial court

clerk shall prepare a supplemental clerk’s record containing the certification and file it with this

Court no later than January 10, 2018.

       IT IS SO ORDERED this 11th day of December, 2017.



                                               PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.